Citation Nr: 1133330	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than August 31, 1998 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 until April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.

The Veteran was afforded a hearing in June 2008 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.


FINDINGS OF FACT

1. In January 1986 the Board denied service connection for PTSD.  In June 1986, June 1989, August 1990, and May 1994, the RO denied service connection for PTSD.  The Veteran filed no appeals as to these decisions.

2.  The Veteran's application to reopen a claim of entitlement to service connection for PTSD was received by the RO in August 1998.

4.  By rating decision of June 1999 the RO granted service connection for PTSD, effective August 31, 1998.


CONCLUSIONS OF LAW

1.  The VA decisions of January 1986, June 1986, June 1989, August 1990, and May 1994 are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002). 

2.  The criteria for an effective date prior to August 31, 1998, for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements on November 9, 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nonetheless, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is noted that in a June 2008 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  Furthermore, in October 2007 the Veteran was sent a letter notifying him of the evidence needed for him to prevail on his calim.  These actions by ther RO and the undersigned Veterans Law Judge supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.

In its review of the claims file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at his 2008 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Earlier Effective Date

Entitlement to service connection for PTSD was granted, effective August 31, 1998, in a rating decision of June 1999.  In a Notice of Disagreement received in July 1999, the Veteran indicated his belief that he is entitled to an effective date earlier than August 31, 1998.

When a decision of the RO or the Board becomes final, it is binding and not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

If a decision by the RO goes unappealed, it is final.  38 U.S.C.A. § 7105 (West 2002).  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 (2010).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Veteran separated from service in April 1970, and in July 1974 he submitted a claim of entitlement to service connection for a nervous condition including reoccurring nightmares.  On VA examination in November 1974 he denied all gross psychotic manifestations and none were suspected.  The conclusion was that there were insufficient findings to justify the diagnosis of a nervous condition.  A February 1975 rating decision denied service connection for a nervous condition, and migraine headaches; he was informed of the decision by way of a letter in February 1975 letter.

In May 1983, the Veteran submitted a claim of entitlement to service connection for PTSD; in January 1984 that claim was denied.  The Veteran timely perfected his appeal and in January 1986 entitlement was denied by the Board.  The Board decision is final.  

Along with his claim, VA received a letter dated June 1983 from the Community Mental Health Center stating that what had originally been diagnosed as paranoid personality, should more correctly have been diagnosed as Delayed Stress Syndrome.  The doctor who signed the letter stated that most of the Veteran's symptoms were directly related to his experiences in Vietnam.  

The Veteran applied to reopen his claim in May 1986 and in a rating decision of June 1986, the application was denied and the case was not reopened.  The Veteran was informed that the claim was not reopened in a letter of June 1986; he did not appeal and the decision is final.  

In April and May 1989 the Veteran applied to reopen his claim, and in June 1989 the claim was denied.  The Veteran did not timely appeal and the decision is final.  In July 1990, the Veteran applied again to reopen his claim, and the claim was reopened to consider new evidence.  The Veteran was notified in August 1990, however, that his reopened claim had been denied.  The Veteran applied to reopen his claim for service connection in December 1993.  The application was denied, and the Veteran was notified of the denial and the reasons for the denial in May 1994.  He did not appeal and the denial is final.

In November 1998, a statement from the Veteran was received by the RO regarding in-service stressors.  A VA examination in November 1998 confirmed the Veteran's diagnosis of PTSD and indicated that it was related to in-service events reported by the Veteran.  Also added to the record were casualty reports, unit histories, and other Department of Defense records sent to VA by the U.S. Armed Services Center for Research of Unity Records in July 1999, as well as buddy statements from fellow service members endorsing in-service events.

During his 2008 hearing before the undersigned, the Veteran indicated that he believed that entitlement to service connection should be made effective the date that he separated from service in April 1970.  He rationalized that because the medical community was unaware of PTSD when he separated, he was unable to claim service connection for the disorder at that time.  While the Board notes that the Veteran did submit a claim of entitlement for a nervous disorder and nightmares in 1974, that claim was denied in 1975 based in part on a VA examination showing that the Veteran denied any gross psychotic manifestations and that none were suspected to be present.

Here, the RO granted the Veteran's claim in June 1999 based on evidence newly added to the record, including the November 1998 VA examiner's opinion that the Veteran had PTSD, and that such PTSD was due to in-service events that he had described.  The RO assigned the effective date of August 31, 1998 as that was the date of receipt of the Veteran's application to reopen his claim of entitlement to service connection for PTSD.

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  Exceptions to the above include where compensation is awarded or increased pursuant to any Act or administrative issue.  In those cases, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002).

The Board notes that PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a liberalizing VA issue.  See VAOPGCPREC 26-97 (July 16, 1997).  With regard to PTSD claims, VAOPGCPREC 26-97 held that "an effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."

In short, the pertinent law and regulations permits an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD.

The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in- service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2010).  To that end, the Board notes that it was not until a VA examination of November 1998 that the Veteran's PTSD was diagnosed and found to be related to in-service stressor events.  Furthermore, there is no other competent evidence that establishes that the Veteran had PTSD in 1980.  Thus, in spite of the liberalizing law, the Veteran did not meet the eligibility requirements to establish service connection for PTSD at the time of the liberalizing law's effective date in 1980.

The Board has also considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought. 38 C.F.R. § 3.155 (2010).  In this case, outside of the claims detailed above, there have been no correspondence in the record regarding PTSD or an acquired psychiatric disorder indicating an intent to apply for one or more benefits under the laws administered by VA.  Furthermore, the Board has reviewed the record for unrecognized new and material evidence which may server to upset the finality of a prior decision, but finds that there is none.

Finality attached to all prior decisions, and to the extent that the Veteran may be attempting to revisit an RO or Board decision prior to that of June 1999, this represents a free-standing claim and absent a finding of CUE, to allow the Veteran to do so would eviscerate finality of the prior decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  A claim to revisit a decision prior to that of June 1999 is without merit and must be dismissed as a freestanding claim for an earlier effective date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

In sum, the effective date of the benefit at issue in this case, is controlled by the date of receipt of the application to reopen the Veteran's claim, and the record shows that the appellant's application was received by VA on August 31, 1998.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date earlier than August 31, 1998 for the award of service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


